
	
		I
		112th CONGRESS
		1st Session
		H. R. 3437
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Butterfield (for
			 himself, Mr. Kissell,
			 Mr. Watt, Ms. Lee of California,
			 Mr. Davis of Illinois,
			 Mr. Jackson of Illinois,
			 Mr. Towns,
			 Mr. Grijalva,
			 Ms. DeLauro,
			 Mrs. Emerson,
			 Ms. Moore,
			 Mr. Hastings of Florida,
			 Ms. Brown of Florida,
			 Mr. Scott of Virginia,
			 Ms. Fudge,
			 Mr. Thompson of Mississippi,
			 Ms. Clarke of New York,
			 Mr. Carson of Indiana,
			 Mr. Rangel,
			 Mr. Clarke of Michigan,
			 Ms. Norton,
			 Ms. Waters,
			 Mr. Johnson of Georgia,
			 Mr. Al Green of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Clyburn,
			 Mr. Cleaver,
			 Mrs. Christensen,
			 Ms. Sewell,
			 Mr. Miller of North Carolina,
			 Mr. Bishop of Georgia,
			 Mr. Cohen,
			 Mr. Rush, Mr. Payne, Mr.
			 Cummings, Mr. McGovern,
			 Mr. Price of North Carolina,
			 Mr. Farr, Mr. Clay, Mr. Lewis
			 of Georgia, Ms.
			 Schakowsky, Mr. Brady of
			 Pennsylvania, Ms.
			 Richardson, Mr. Pastor of
			 Arizona, Mr. Meeks,
			 Ms. Edwards,
			 Ms. Bass of California,
			 Mr. David Scott of Georgia,
			 Mr. Ellison,
			 Ms. Wasserman Schultz,
			 Mr. Richmond,
			 Ms. Wilson of Florida,
			 Mr. Conyers, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Agriculture to establish the
		  Eva M. Clayton Fellows Program to provide for fellowships to conduct research
		  and education on the eradication of world hunger and malnutrition, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eva M. Clayton Fellows Program Act.
		2.Eva M. Clayton
			 Fellows Program
			(a)In
			 generalSubtitle I of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3291 et seq.) is amended by adding at the end the following new section:
				
					1459B.Eva M.
				Clayton Fellows Program
						(a)EstablishmentThe Secretary shall establish a fellowship
				program to be known as the Eva M. Clayton Fellows Program to
				provide for fellowships to conduct research and education on the eradication of
				world hunger and malnutrition in accordance with this section.
						(b)Fellows
							(1)In
				generalThe Secretary shall
				select eligible faculty members to receive a fellowship to conduct research or
				education programs relating to the eradication of world hunger and malnutrition
				(in this section referred to as Clayton Fellows).
							(2)TermThe
				term of a fellowship awarded under this subsection shall be two years.
							(3)Location of
				service
								(A)First year of
				serviceDuring the first year
				of service under a fellowship awarded under this subsection, each Clayton
				Fellow shall serve at the qualified institution at which the Clayton Fellow is
				a faculty member.
								(B)Second year of
				serviceDuring the second
				year of service under a fellowship awarded under this subsection, each Clayton
				Fellow—
									(i)may, if a
				fellowship position is made available pursuant to subsection (d), serve at the
				Food and Agriculture Organization of the United Nations; or
									(ii)shall, if such
				position is not made available, continue to serve as described in subparagraph
				(A).
									(C)TravelDuring the term of service under a
				fellowship awarded under this subsection, a Clayton Fellow may travel as
				necessary to conduct work on the eradication of world hunger and
				malnutrition.
								(4)ApplicationAn
				eligible faculty member seeking a fellowship under this subsection shall submit
				to the Secretary an application that contains—
								(A)a résumé or
				curriculum vitae that includes information on the expertise, education, and
				training of such faculty member;
								(B)a description of
				the research or education programs the faculty member intends to conduct while
				serving as a Clayton Fellow;
								(C)a certification that the qualified
				institution at which the eligible faculty member is a faculty member has agreed
				to maintain the faculty status, benefits, and faculty position of the eligible
				faculty member during and after the return of the eligible faculty member to
				the qualified institution from the fellowship program established under
				subsection (a); and
								(D)such other
				information as the Secretary may require.
								(5)SelectionIn
				selecting eligible faculty members to serve as Clayton Fellows, the Secretary
				may give priority to eligible faculty members at land-grant colleges and
				universities.
							(6)ReportNot
				later than 30 days after the date on which a Clayton Fellow completes a year of
				service under a fellowship awarded under this subsection, each Clayton Fellow
				shall submit to the Secretary a report containing—
								(A)a description of the research and education
				programs conducted by the Clayton Fellow during the preceding year of service,
				including the purpose and results of such research or education
				programs;
								(B)a self-assessment of the effectiveness of
				the research or education programs conducted by the Clayton Fellow during such
				year;
								(C)an evaluation of each Fellow Protégé who
				provided assistance to the Clayton Fellow during such year;
								(D)a description of best practices for the
				eradication of world hunger and malnutrition and a proposal to teach such
				practices at the qualified institution at which the Clayton Fellow is a faculty
				member upon completion of the fellowship awarded under this subsection;
				and
								(E)such other information as the Secretary may
				require.
								(7)Submission of
				evaluation to Peace CorpsEach Clayton Fellow shall submit to the
				Master’s International program of the Peace Corps a copy of the evaluation
				submitted to the Secretary under paragraph (6)(C).
							(8)TerminationThe
				Secretary may terminate a fellowship awarded under this subsection at any time
				during the fellowship.
							(c)Fellow
				Protégés
							(1)In
				generalEach Clayton Fellow
				shall select at least one eligible student to assist such Clayton Fellow in
				conducting research or education programs on the eradication of world hunger
				and malnutrition (in this section referred to as a Fellow
				Protégé).
							(2)Location of
				service
								(A)In
				generalEach Fellow Protégé shall provide assistance to a Clayton
				Fellow—
									(i)in
				the country or region that is the subject of the work of the Clayton Fellow
				relating to the eradication of world hunger and malnutrition; or
									(ii)if the Clayton Fellow is serving at the
				Food and Agriculture Organization of the United Nations, at the Food and
				Agriculture Organization.
									(B)TravelA Fellow Protégé may travel as necessary to
				provide assistance to a Clayton Fellow during the term of assistance of such
				Protégé.
								(3)ApplicationEach eligible student seeking to assist a
				Clayton Fellow under this subsection shall submit to a Clayton Fellow an
				application that contains—
								(A)documentation
				proving that the student—
									(i)has permission
				from the Master’s International program of the Peace Corps to provide
				assistance to a Clayton Fellow in accordance with this section; and
									(ii)is eligible to serve as a Fellow Protégé
				under this subsection, including proof of enrollment and good academic
				standing;
									(B)an explanation of how the academic work of
				the student relates to the work of the fellowship program established under
				subsection (a);
								(C)an academic
				transcript; and
								(D)such other
				information as the Clayton Fellow may require.
								(4)Selection of
				Fellow ProtégésIn selecting
				eligible students to serve as Fellow Protégés, a Clayton Fellow—
								(A)shall consult with
				the Secretary; and
								(B)may give priority to students enrolled at
				land-grant colleges and universities.
								(5)ReportNot later than 30 days after the date on
				which a Fellow Protégé completes a term of assistance under this subsection,
				each Fellow Protégé shall submit to the Secretary a report containing—
								(A)a description of the type and extent of the
				assistance such Fellow Protégé provided to a Clayton Fellow in conducting
				research or education programs on the eradication of world hunger and
				malnutrition during the preceding term of assistance as a Fellow
				Protégé;
								(B)a self-assessment of the effectiveness of
				such assistance;
								(C)an evaluation of the Clayton Fellow for
				whom the Fellow Protégé provided such assistance;
								(D)a description of best practices identified
				by such Fellow Protégé for the eradication of world hunger and malnutrition;
				and
								(E)such other information as the Secretary may
				require.
								(6)TerminationA Clayton Fellow may terminate the term of
				assistance of a Fellow Protégé at any time during such term of assistance.
							(d)United Nations
				Food and Agriculture Organization
							(1)Establishment of
				fellowship positionsThe
				President shall direct the United States Permanent Representative to the United
				Nations to use the voice, vote, and influence of the United States at the
				United Nations to urge the United Nations to establish within the Food and
				Agriculture Organization of the United Nations fellowship positions for Clayton
				Fellows to conduct research and education programs on the eradication of world
				hunger and malnutrition.
							(2)ConsultationUpon
				the establishment of a fellowship position under paragraph (1), the Secretary
				shall consult with the Food and Agriculture Organization of the United Nations
				with respect to the selection of Clayton Fellows.
							(e)Administration
							(1)In
				generalThe Secretary shall award a grant to administer and
				implement the fellowship program established under subsection (a) to a
				nonprofit organization that—
								(A)represents or is comprised of individuals
				associated with an institution of higher education specified in section 371(a)
				of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); and
								(B)is an organization described in paragraph
				(3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax
				under such section.
								(2)Use of
				fundsThe organization
				awarded a grant under paragraph (1) may use grant funds only for the following
				purposes:
								(A)To provide for each Clayton Fellow and each
				Fellow Protégé payment for expenses related to conducting work on the
				eradication of world hunger and malnutrition under the fellowship established
				under subsection (a), including—
									(i)housing or
				accommodations; and
									(ii)travel.
									(B)To provide on behalf of each Fellow Protégé
				at the end of the term of assistance of such Protégé in an amount that is
				proportionate to such term of assistance—
									(i)scholarship assistance in the form of a
				direct lump-sum payment to the qualified institution at which such Protégé is
				enrolled; or
									(ii)if such Protégé graduates from the
				qualified institution upon completion of the term of assistance as a Fellow
				Protégé, loan repayment assistance for loans made, insured, or guaranteed under
				part B, or made under part D or E, of the Higher Education Act of 1965 (20
				U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.) for which such Protégé is
				the borrower, in the form of a direct lump-sum payment—
										(I)in the case of a loan made, insured, or
				guaranteed under part B of such Act, to the holder of the loan;
										(II)in the case of a
				loan made under part D of such Act, to the Secretary of Education; and
										(III)in the case of a loan made under part E of
				such Act, to the institution of higher education making such loan.
										(C)To pay the costs
				of administering the fellowship program established under subsection
				(a).
								(3)Annual
				assessment
								(A)Annual
				assessmentThe organization
				awarded a grant under paragraph (1) or this paragraph shall annually submit to
				the Secretary an assessment of the fellowship program established under
				subsection (a) that contains—
									(i)a
				description of the use of the funds received by the organization under this
				section during the preceding year of such fellowship program;
									(ii)an assessment by
				the organization of the effectiveness of the activities carried out using such
				funds;
									(iii)information
				regarding the application of any funds provided by non-Federal sources during
				such year;
									(iv)a
				description of the best practices identified by the organization for future
				fellowship programs to be carried out by the Secretary; and
									(v)such other
				information as the Secretary may require.
									(B)In
				generalIf after reviewing the annual assessment described in
				subparagraph (A), the Secretary determines that the organization awarded a
				grant under paragraph (1) or this paragraph did not administer and implement
				the fellowship program established under subsection (a) in accordance with this
				section, the Secretary may—
									(i)revoke or suspend funding for such grant, in whole or in part;
									(ii)accept
				applications from other eligible entities to administer and implement the
				fellowship program established under subsection (a); and
									(iii)transfer funding
				revoked or suspended under clause (i) to the eligible entity the Secretary
				selects after reviewing applications submitted under clause (ii).
									(f)DefinitionsIn this section:
							(1)Eligible faculty
				memberThe term
				eligible faculty member means an individual who is a faculty
				member of a qualified institution.
							(2)Eligible
				studentThe term eligible student is a student who
				is—
								(A)enrolled in the Master’s International
				program of the Peace Corps;
								(B)enrolled and in
				good academic standing at a qualified institution; and
								(C)pursuing a
				master’s or other graduate degree in an area of study related to the
				eradication of world hunger and malnutrition.
								(3)Qualified
				institutionThe term qualified institution
				means—
								(A)an institution of
				higher education specified in section 371(a) of the Higher Education Act of
				1965 (20 U.S.C. 1067q(a)); or
								(B)a land-grant
				college or university.
								(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2012 through
				2018.
						.
			(b)Submission of
			 initial assessmentThe first assessment required under subsection
			 (f) of section 1459B of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (as added by subsection (a) of this section) shall
			 be submitted not later than 30 days after the date on which the first year of
			 service of the first fellowship awarded under such section ends (as determined
			 by the Secretary of Agriculture).
			
